11/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0083


                                        DA 20-0083
                                     _________________

 STATE OF MONTANA, Department of
 Natural Resources and Conservation, et al.,

              Plaintiffs and Appellees,
                                                                         ORDER
       v.

 GREENFIELDS IRRIGATION DISTRICT, et al.,

              Defendants and Appellants.
                                _________________

       Upon consideration of r Appellants’ motion for extension to file the reply brief,
       IT IS ORDERED that the motion for extension is GRANTED. Appellant’s reply brief is
due January 7, 2021.
       No further extensions will be granted.




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                      November 24 2020